Citation Nr: 1020577	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07 03-630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 10 percent disabling prior to 
April 4, 2009; and as 20 percent disabling since April 4, 
2009.

3.  Entitlement to an increased initial rating for a cervical 
spine disability, rated as 10 percent disabling prior to 
April 4, 2009; and as 20 percent disabling since April 4, 
2009.

4.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.

5.  Entitlement to an initial rating higher than 10 percent 
for cervicogenic headaches.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
February 1973 and from March 1974 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2005 and August 2006 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for bilateral hearing loss; 
granted an increased rating for a lumbar spine disability, 
from 0 to 10 percent disabling; granted service connection 
for a cervical spine disability and assigned a 10 percent 
disability rating, effective June 14, 2005; granted service 
connection for cervicogenic headaches and assigned a 10 
percent disability rating, effective June 14, 2005; granted 
service connection for bilateral tinnitus and assigned a 0 
percent rating, effective June 14, 2005; and denied 
entitlement to a TDIU.  By a March 2007 rating decision, the 
RO increased the rating for bilateral tinnitus from 0 to 10 
percent, effective June 14, 2005.  By a June 2009 rating 
decision, the RO increased the rating for a lumbar spine 
disability and a cervical spine disability, both from 10 to 
20 percent disabling, and each effective April 4, 2009.

The issues of entitlement to service connection for bilateral 
hearing loss and a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  For the period prior to April 4, 2009, the Veteran's 
lumbar spine disability was manifested by low back pain and 
spasm, and objective findings of forward flexion greater than 
60 degrees but not greater than 85 degrees, and a combined 
range of motion greater than 120 degrees.  Objective findings 
of ankylosis and incapacitating episodes were not shown.   
Neurological manifestations associated with the low back 
disability were not shown.

2.  Since April 4, 2009, the Veteran's lumbar spine 
disability was manifested by subjective findings of low back 
pain and spasm, and objective findings of forward flexion 
greater than 30 degrees but not greater than 60 degrees, and 
a combined range of motion greater than 120 degrees.  
Objective findings of ankylosis and incapacitating episodes 
were not shown.   Neurological manifestations associated with 
the low back disability were not shown.

3.  Since June 14, 2005, the effective date of service 
connection, the Veteran's cervical spine disability has been 
manifested by subjective complaints of pain and a burning 
sensation, and objective findings of forward flexion greater 
than 15 degrees but not greater than 30 degrees.  It has not 
been productive of any incapacitating episodes within any 12 
month period.  Ankylosis of the spine and complete ankylosis 
of the cervical spine are not shown.  Neurological 
manifestations including radiculopathy associated with the 
service-connected cervical spine disability have not been 
shown.

4.  The Veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  Factors warranting extra-
schedular consideration have neither been shown nor alleged.

5.  Since June 14, 2005, the effective date of service 
connection, the Veteran's cervicogenic headaches have been 
manifested by prostrating headaches occurring approximately 
once every two months.  The headaches are characterized by 
burning pain in the neck that radiates upwards.  She has 
headaches two to three times per week, during which time her 
ability to exercise, shop, and travel are restricted.  The 
headaches are sometimes associated with nausea, but not with 
vomiting or photophobia.  She is able to go about her daily 
activities when the headaches occur, provided that she takes 
prescription pain medication.


CONCLUSIONS OF LAW

1.  For the period prior to April 4, 2009, the criteria for a 
rating in excess of 10 percent for a lumbar spine disability, 
have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
DCs 5010-5242, 5237, 5243 (2009). 

2.  Since April 4, 2009, the criteria for a rating in excess 
of 20 percent for a lumbar spine disability, have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5010-5242, 
5237, 5243 (2009).

3.  For the period from June 14, 2005, when service 
connection became effective, to April 3, 2009, the criteria 
for a higher 20 percent rating, but no more, for a cervical 
spine disability, have been met.  38 U.S.C.A. § 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, DCs 5010-5242, 5237, 5243 (2009). 

4.  Since April 4, 2009, the criteria for a rating in excess 
of 20 for a cervical spine disability, have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5010-5242, 5237, 5243 
(2009).

5.  The criteria for an assignment of an initial rating in 
excess of 10 percent for bilateral tinnitus have not been 
met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

6.  Since June 14, 2005, the effective date of service 
connection, the criteria for a rating in excess of 10 percent 
for cervicogenic headaches have not been met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code (DC) 8199-8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §  4.40 (2009).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2009).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2009).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran's lumbar spine disability (degenerative joint 
disease and lumbar strain) has been rated as 10 percent 
disabling for the period prior to April 4, 2009, and as 20 
percent disabling since April 4, 2009, under Diagnostic Codes 
5010-5242.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).      DC 5010 pertains to 
traumatic arthritis.  DC 5242 pertains to degenerative 
arthritis.  DCs 5010 and 5242 are rated using the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009), 38 C.F.R. § 4.71a, DCs 5010, 
5242.  The other applicable diagnostic codes are DC 5237, 
which pertains to lumbar strain, and DC 5243, which pertains 
to intervertebral disc syndrome.  Those diagnostic codes are 
also rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

It has not been contended or shown that the Veteran has 
residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), spinal stenosis (5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241), 
related to her lumbar spine disability.  Accordingly, the 
criteria pertaining to those diagnostic codes are not 
applicable.

On August 2005 VA examination, the Veteran reported that her 
neck pain radiated to her lower back.  Her low back pain 
radiated to her right lower extremity.  Her low back pain 
increased with right lower extremity movements.  She felt she 
had decreased strength in the right lower extremity.  
Prolonged sitting or standing worsened her low back pain.  
Lying on the floor with lumbar support, with her legs against 
the wall, eased the pain.  She did not use an assistive 
device.  She was able to walk for 10 minutes using a lumbar 
corset before feeling increased low back pain.  She did not 
have a history of stumbling or falling.  She had occasional 
decreased balance.  

Range of motion testing revealed forward flexion to 65 
degrees, with pain, extension was to 20 degrees, with pain, 
lateral right and left bending was to 20 degrees, with pain, 
and right and left rotation was to 25 degrees, with pain.  
There was additional pain on repetitive movement, but no 
fatigue, weakness, or lack of endurance.  There was spasms 
and tenderness at the L5-S1 paravertebral muscles.  There 
were no postural abnormalities.  The diagnosis was lumbar 
strain with degenerative joint disease.  

VA treatment records dated from December 2004 reflect only 
that in January 2006, the Veteran suffered a lumbar strain 
when she was cleaning her home.  There was marked lumbar 
spasm on the left and in the trapezius area.  A June 2006 
problem list reflects a diagnosis of intervertebral disc 
disorder with myelopathy, lumbar region and degeneration of 
the lumbar region.   

On April 2009 VA examination, the Veteran reported that her 
lumbar pain was radiating to her lower extremities.  She 
described the pain in her lumbar spine as shock-like, lasting 
for five to six hours.  Her lumbar flare-ups occurred after 
certain activities, namely bending forward, heavy lifting, 
and prolonged standing.  The pain was alleviated with 
medication.  She denied any additional numbness or weakness 
in her lower extremities related to her lumbar spine.  She 
did not use an assistive device to walk.  

Range of motion testing revealed forward flexion to 40 
degrees, with pain in the last 20 degrees, extension to 20 
degrees, with pain in the last 10 degrees, right and left 
lateral flexion to 20 degrees, with pain in the last 10 
degrees, and right and left rotation to 20 degrees, with pain 
in the last 10 degrees.  There was pain on repetitive 
testing, but no additional weakness or fatigue.  There was 
spasms on palpation.  The diagnosis was lumbar degenerative 
joint disease and lumbar strain.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The Board finds that, for the period prior to April 4, 2009,  
the limitation of motion of the Veteran's lumbar spine, as 
shown on VA examination on August 2005, falls at most within 
the requirements for a 10 percent rating:  forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less, combined thoracolumbar motion of 120 
degrees or less, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis are not 
shown.  Thus, the evidence does not support a higher rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine. 

The Board also finds that for the period since April 4, 2009, 
limitation of motion of the Veteran's lumbar spine, as shown 
on VA examination in August 2009, falls at most within the 
requirements for a 20 percent rating:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  Limitation 
of flexion of the lumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine are not 
shown.  Thus, the evidence does not support a higher rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the lumbar spine, the Board 
turns to the question of whether the Veteran is entitled to a 
higher rating based upon the diagnostic criteria pertaining 
to intervertebral disc syndrome (IDS).  IDS (pre-operatively 
or post-operatively) is to be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examinations in August 2005 and April 2009, the Veteran 
denied experiencing any incapacitating episodes, meaning bed 
rest prescribed by a physician, as a result of his lumber 
spine disability in the past 12 months.  The record otherwise 
does not demonstrate any incapacitating episodes.  
Accordingly, the Board finds that she is not entitled to a 
rating higher based upon this diagnostic code throughout the 
pendency of the appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether she is entitled to a higher rating based upon any 
combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, for the 
period prior to April 4, 2009, on August 2005 VA examination, 
range of motion testing revealed forward flexion to 65 
degrees, extension to 20 degrees, lateral flexion to 20 
degrees, bilaterally, and rotation to 25 degrees, 
bilaterally.   Those ranges of motion warrant at most a 
rating of 10 percent under the general rating formula.  As 
discussed above, the requirements for a higher rating under 
the General Rating Formula are not shown.

For the period since April 4, 2009, on April 2009 VA 
examination, range of motion testing revealed forward flexion 
to 40 degrees, extension to 20 degrees, bilateral lateral 
flexion to 20 degrees, and bilateral rotation to 25 degrees.  
As discussed above, the requirements for a higher rating 
under the General Rating Formula, forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On August 2005 VA examination, the Veteran reported that she 
experienced low back pain that radiated to her right lower 
extremity.  Her back pain was exacerbated when she used her 
right lower extremity.  She denied any numbness or weakness 
in the lower extremities.  Neurological examination revealed 
intact sensory examination, normal motor examination in the 
lower extremities, bilaterally, and normal reflexes.  No 
neurological deficit was diagnosed.  On April 2009 VA 
examination, the Veteran again stated that she experienced 
radiating pain in her lower extremities, though there was no 
associated numbness or weakness.  Neurological examination 
revealed intact sensory examination, normal motor examination 
in the lower extremities, bilaterally, and normal reflexes.  
No neurological deficit was diagnosed.  

Although the Veteran has reported experiencing radiating pain 
into her lower extremities, she had not complained of 
numbness, weakness, or other sensory disturbances.  To that 
extent, the objective medical evidence of record does not 
document any neurological impairment or sensory deficits.  
The findings in the medical records accordingly do not 
support a conclusion that the Veteran has radiculopathy of 
the lumbar spine, or that she has any other objective 
neurological symptoms related to her lumbar disability.  The 
Veteran is thus not entitled to an increased rating for her 
lumbar spine disability based upon consideration of any 
neurologic residuals because there are no independently 
ratable neurologic residuals shown or diagnosed by the 
treating and examining physicians.  Moreover, the General 
Rating Formula specifically contemplates radiating pain and, 
therefore, such manifestation is already contemplated in her 
assigned evaluation.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran has complained of a worsening of lumbar pain at 
times, this pain occurs only after certain activities, such 
as from prolonged standing or sitting, or when lifting 
objects.  On VA examinations, no further limitation of motion 
was elicited due to the effects of pain or weakness on 
repetitive testing.  Thus, the Board has considered the 
Veteran's complaints of pain, as well as all evidence of 
record related to limitation of motion, weakened motion, 
excess motion, incoordination, fatigability, and pain on 
motion, in determining that the preponderance of the evidence 
is against the Veteran's claim of entitlement to higher 
ratings based upon additional pain or weakness on repetitive 
testing. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's low back 
disability, but, findings supporting higher ratings have not 
been documented.  In addition, it has not been shown that the 
service-connected low back disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that prior to April 4, 
2009, a rating higher than 10 percent is not warranted, and 
since April 4, 2009, a rating higher than 20 percent has not 
been warranted.  As the preponderance of the evidence is 
against the claim for increased rating for a lumbar spine 
disability, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Veteran. App. 49 (1990).

Cervical Spine Disability

The Veteran's cervical spine disability (degenerative joint 
disease, degenerative disc disease, and cervical strain) has 
been rated as 10 percent disabling from June 14, 2005, to 
April 3, 2009, and as 20 percent disabling since April 4, 
2009, under Diagnostic Codes 5010-5242.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2009).  DC 5010 pertains to traumatic arthritis.  DC 5242 
pertains to degenerative arthritis.  DCs 5010 and 5242 are 
rated using the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009), 38 
C.F.R. § 4.71a, DCs 5010, 5242.  The other applicable 
diagnostic codes are DC 5237, which pertains to cervical 
strain, 5238, which pertains to spinal stenosis, and DC 5243, 
which pertains to intervertebral disc syndrome.  Those 
diagnostic codes are also rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

It has not been contended or shown that the Veteran has 
residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (5240), or 
spinal fusion (5241), related to her cervical spine 
disability.  Accordingly, the criteria pertaining to those 
diagnostic codes are not applicable.

VA treatment records beginning in December 2004 reflect only 
a diagnosis of cervicalgia.  A February 2005 X-ray 
demonstrated hypertrophy of the left luscka joint at C6-C7 
and mild degenerative disc disease at C6-C7.  A March 2005 
brain MRI reflected degenerative changes of the cervical 
spine.  

On August 2005 VA examination, the Veteran reported that her 
back pain localized in her neck and radiated to her low back.  
She had decreased range of motion in the neck.  She 
complained of paresthesias of the neck and associated 
headaches and a burning sensation which radiated to her lower 
back.  Her neck pain increased with activities such as 
mopping, washing dishes, and carrying heavy objects.  She had 
not had any cervical spine surgery.  She was independent in 
her activities of daily living.  

Range of motion testing revealed forward flexion to 30 
degrees, extension to 25 degrees, left lateral bending to 10 
degrees, right lateral bending to 5 degrees, right rotation 
to 60 degrees, left rotation to 45 degrees.  She was 
additionally limited by pain, but not by fatigue, weakness, 
or lack of endurance on repetitive motion.  There was 
tenderness to palpation and spasms at the cervical 
paravertebral muscles C5, C6, and C7. The diagnosis was 
degenerative disc disease at C6-C7 and degenerative joint 
disease at C4-C5, and C5-C6. 

A February 2006 MRI demonstrates multifactorial multilevel 
acquired mild central and neural foraminal stenosis.

On April 2009 VA examination, the Veteran reported that the 
pain was centralized in the cervical spine, with radiating 
pain.  The pain would last for hours at a time and was 
described as shock-like.  She experienced monthly flare-ups 
depending on the physical activity.  Her pain was exacerbated 
upon overhead lifting.  The pain was relieved with 
medication.  She did not use a neck brace.  She was 
independent in self-care. 

Range of motion testing revealed forward flexion to 25 
degrees, with pain in the last 10 degrees, extension to 10 
degrees, with pain in the last 10 degrees, left and right 
lateral flexion to 20 degrees, bilaterally, with pain in the 
last 10 degrees, and right and left lateral rotation to 20 
degrees, with pain in the last 10 degrees.  Repetitive motion 
resulted in pain, but did not result in further weakness or 
fatigue. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The Board finds that since June 14, 2005, the effective date 
of service connection, and throughout the pendency of the 
appeal, limitation of motion of the Veteran's cervical spine, 
as shown on VA examination in August 2005 and April 2009, 
falls within the requirements for a 20 percent rating:  
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or combined range of motion 
of the cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The August 2005 VA 
examination demonstrates flexion limited to 30 degrees, with 
further limitation due to neck pain, warranting a higher 
rating.  When taking into consideration additional functional 
loss due to pain, the Board finds that the Veteran is 
entitled to a higher 20 percent rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, 
from June 14, 2005, the effective date of service connection, 
to April 3, 2009, an increased rating of 20 percent is 
warranted.  However, limitation of flexion of the cervical 
spine to 15 degrees or less or favorable ankylosis of the 
entire cervical spine are not shown at any time since service 
connection became effective.  38 C.F.R. § 4.71a, DC 5242.   
Rather, the Veteran had forward flexion to at least 30 
degrees.   Accordingly, the General Rating Formula for 
Diseases and Injuries of the Spine cannot serve as the basis 
for an initial rating higher than 20 percent at any time 
during the appeal period. 

Next, the Board turns to the question of whether the Veteran 
is entitled to a rating in excess of 20 percent based upon 
the diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
to be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examinations in August 2005 and April 2009, the Veteran 
denied experiencing any incapacitating episodes, meaning bed 
rest prescribed by a physician, as a result of her cervical 
spine disability in the past 12 months.  The VA treatment 
records dated from December 2004 to August 2007 otherwise do 
not demonstrate any incapacitating episodes.  Accordingly, 
the Board finds that she is not entitled to a rating higher 
based upon this diagnostic code throughout the pendency of 
the appeal.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based upon any 
combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examinations in August 2005 and April 2009, forward flexion 
to 15 degrees or less or favorable ankylosis of the entire 
cervical spine was not shown.  Therefore, a higher rating 
based on range of motion testing is not warranted under the 
general rating formula.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20, 30, and 40, for the minor arm, respectively.  
38 C.F.R. § 4.124a, DCs 8510, 8511 (200).  Diagnostic Codes 
8610 and 8611 refer to neuritis of the upper and middle 
radicular group nerves, and DCs 8710 and 8711 refer to 
neuralgia of the upper and middle radicular nerves.

On August 2005 VA examination, motor examination revealed 
muscle strength that was 5/5 at the C5-T1 myotomes, 
bilaterally.  Tricep reflexes were +2, bilaterally.  There 
was no non-organic signs.  Although the Veteran complained of 
radiating pain in her neck area, she described the pain as 
radiating down her lower back, rather than to the upper 
extremities.  On April 2009 VA examination, the Veteran 
denied experiencing any numbness or weakness in her upper 
extremities.  Neurological examination revealed intact 
sensory examination in the upper extremities.  Motor 
examination was 5/5, bilaterally.  Reflexes were +2 and 
symmetrical throughout.  

The Veteran has not complained of sensory abnormalities other 
than pain related to her neck disability, and examination has 
revealed no neurological impairment or sensory deficits.  The 
findings in the medical records accordingly do not support a 
conclusion that the Veteran has radiculopathy of the cervical 
spine, or that she has any other objective neurological 
symptoms related to her neck disability.  The Veteran is thus 
not entitled to an increased rating for her neck disability 
based upon consideration of any neurologic residuals because 
there are no independently ratable neurologic residuals shown 
or diagnosed by the treating and examining physicians.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran has complained of a worsening of cervical pain at 
times, this pain occurs only after certain activities, such 
as from prolonged standing or sitting, or when lifting 
objects over her head.  On VA examinations, no further 
limitation of motion was elicited due to the effects of pain 
or weakness on repetitive testing.  To that extent, the Board 
has taken into consideration pain elicited on forward flexion 
on August 2005 VA examination in increasing the Veteran's 
disability rating from 10 to 20 percent disabling prior to 
April 4, 2009.  Thus, the Board has considered the Veteran's 
complaints of pain, as well as all evidence of record related 
to limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, in 
determining that the preponderance of the evidence is against 
the Veteran's claim of entitlement to a rating greater than 
20 percent for the period under appeal. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's neck disability, 
but, findings supporting higher ratings have not been 
documented.  In addition, it has not been shown that the 
service-connected neck disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the 
credible evidence demonstrates that since June 14, 2005, the 
effective date of service connection, the Veteran's cervical 
spine disability has warranted a rating of 20 percent, but no 
higher.  The benefit-of-the doubt rule has been applied in 
this instance.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Veteran. App. 49 (1990).


Bilateral Tinnitus

The Veteran is seeking an increased rating for bilateral 
tinnitus.  The RO denied the Veteran's request because a 
rating of 10 percent is the maximum schedular allowance under 
DC 6260 and there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 C.F.R. § 4.25(b) (2009) and 38 C.F.R. § 
4.87, DC 6260 (1999-2009) limit a Veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus of 10 
percent.  38 C.F.R. §4.87, DC 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the Veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further notes that the record contains no 
indication of marked interference with employment or frequent 
hospitalization warranting consideration of referral for an 
extra-schedular rating for tinnitus, nor has the Veteran 
argued that extra-schedular consideration is warranted.  38 
C.F.R. § 3.321(b).  Thus, no action with respect to referral 
for consideration of an extra-schedular rating is warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Therefore the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating for tinnitus and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Cervicogenic Headaches

The Veteran's headaches have been rated as 10 percent 
disabling under DC 8199-8100.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2009).  DC 8199 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.124a.  Under DC 8100, 
which pertains to migraine headaches, headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  A maximum 50 
percent rating is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, DC 8100 (2009).

VA treatment records beginning in December 2004 reflect that 
in August 2005, a March 2005 MRI of the brain was interpreted 
to show a lesion in the cerebellar with no neurological 
symptoms.  Her headaches were thought to possibly be related 
to her cervical spine disability.  

On May 2006 VA neurological examination, the Veteran reported 
that beginning in 2003, she noticed nuchal heaviness that 
spread to the temporal areas of her head.  She also had 
tinnitus that accompanied her headaches.  She stated that she 
had headaches on a weekly basis.  She treated her headaches 
with Lyrica and pain medication.  She stated that most of her 
attacks were prostrating, and lasted for minutes at a time.  
Examination of the cranial nerves, motor strength, and 
sensory examination were all normal.  Cerebellar examination 
was normal.  There was no evidence of choreas or carotid 
bruits.  A February 2006 EEG was reviewed, demonstrating 
excessive beta waves.  The examiner noted that Lyrica was a 
type of medication that might cause this sort of pattern.  
The diagnosis was headaches and tinnitus.  The Veteran's 
headaches were determined to prevent her from playing sports, 
and to have a severe effect on her ability to complete 
chores, exercise, and travel, and a moderate effect on her 
ability to shop and partake in recreation.  The Veteran 
stopped driving due to her neck limitations that provoked her 
headaches.

VA treatment records dated in June 2006 reflect that the 
Veteran's cervical spine and brain studies were evaluated.  
She stated that her neurologist did not believe that she had 
cerebellar disease.  After reviewing the EEG and an MRI of 
the cervical spine, the assessment was cervicalgia with 
bulging C4-5, C5-6, and C6-7 with spur formation.  Surgery 
was not advised because there was a risk that she would 
become a quadriplegic.  Treatment records dated up to August 
2007 do not reference complaints or treatment for the 
Veteran's headache disorder. 

On April 2009 VA examination, the Veteran reported that her 
headaches were characterized by burning pain in the back of 
her neck that radiated upwards.  These headaches occurred two 
to three times per week, but were occasionally present on a 
daily basis.  She had associated nausea and tinnitus.  Her 
headaches were exacerbated by stress.  She reported that less 
than half of her headaches were prostrating.  The usual 
duration of her headaches was a number of hours.  
Cerrebelellar examination and neurological examination were 
normal.  There was no evidence of chorea or carotid bruits.  
A review of past brain MRI's in 2005 was completed.  The 
diagnosis was mixed-type headache (cervicogenic pain/tension-
type headache), post-traumatic by history.  The Veteran's 
headaches were determined to have an effect on her daily 
activities, with severe effects on her ability to exercise 
and play sports, and moderate effects on her ability shop, 
complete chores, partake in recreation, and travel.  Her 
daily activities were only affected during a headache 
episode.  The examiner noted that there the Veteran's VA 
treatment records did not evidence complaints or treatment 
for headaches since the previous VA examination. 

In order to be entitled to a rating higher than 10 percent 
under DC 8011, the Veteran's headaches must be characterized 
by prostrating attacks averaging once a month over the last 
several months.  In this case, on May 2006 VA examination, 
the Veteran reported that she experienced headaches on a 
weekly basis that were prostrating most of the time.  
However, the duration of the headaches lasted only minutes.  
There is no evidence that the Veteran was forced lie down for 
a prolonged period of time due to the headaches, or that they 
were incapacitating.  On April 2009 VA examination, the 
Veteran reported that she experienced headaches two to three 
times per week, lasting hours at a time.  She reported that 
less than half of the headaches were prostrating.  The 
Veteran treated the headaches with pain medication.  There is 
no indication that these headaches were incapacitating. 
Significantly, VA treatment records dated from December 2004 
to August 2007 do not reflect complaints or treatment for 
headaches, much less do they demonstrate that the Veteran has 
suffered from headaches so severe that she was unable to 
attend to activities of daily living.  Because it appears 
that the majority of the Veteran's daily headaches are not 
prostrating, and that her throbbing headaches last from 
minutes to a few hours at a time, and do not appear to be 
incapacitating, the Board finds that the Veteran's headaches 
do not meet the criteria for a rating higher than 10 percent 
under DC 8011.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the Board 
finds that the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's headache 
disability, but, findings supporting higher ratings have not 
been documented.  In addition, it has not been shown that the 
service-connected headache disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  Therefore, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since June 14, 2005, 
the effective date of service connection, the Veteran's 
headache disorder has not warranted a higher rating.  As the 
preponderance of the evidence is against the claim for an 
initial increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
VA's Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2005, March 2006, 
and October 2008; rating decisions in November 2005, August 
2006, March 2007, and July 2009; a statement of the case in 
December 2006; and supplemental statements of the case in 
March 2007 and January 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
Veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the Veteran's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
Veteran is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
Veteran had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
Veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the Veteran and had satisfied that duty prior 
to the final adjudication in the June 2009 supplemental 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased rating in excess of 10 percent for the period 
prior to April 4, 2009, for a lumbar spine disability, is 
denied. 

An increased rating in excess of 20 percent since April 4, 
2009, for a lumbar spine disability, is denied. 

For the period from June 14, 2005, to April 3, 2009, an 
initial 20 percent rating for a cervical spine disability is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits. 

An initial rating in excess of 20 percent since April 4,2009, 
for a cervical spine disability, is denied. 

An initial rating in excess of 10 percent for tinnitus is 
denied.

An initial rating in excess of 10 percent for cervicogenic 
headaches is denied.  


REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for 
bilateral hearing loss and for a TDIU. 

The Veteran's service treatment records reflect that on March 
1974 re-enlistment audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
-
0
LEFT
10
5
5
-
5

Defective hearing was not found, and no diagnosis of hearing 
loss was provided.  

On January 1986 audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
30
40
30
25
30

The results reflect left ear hearing loss for VA purposes.  
38 C.F.R. § 3.385 (2009).  However, on March 1991 retirement 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
25
LEFT
5
0
10
10
15

Although hearing loss was not demonstrated on audiological 
examination, a diagnosis of "high frequency hearing loss, 
bilaterally, H-1" was provided.  The audiogram notes that 
the Veteran was routinely exposed to hazardous noise.  

Post-service treatment records dated in March 2005, and on 
August 2009 audiological examination, reflect diagnoses of 
bilateral high frequency hearing loss that comports with VA 
regulations as a disability.  38 C.F.R. § 3.385 (2009).  
Furthermore, VA treatment records reflect a diagnosis of 
"sensorineural hearing loss of combined types."  The 
ambiguity of this diagnosis makes it unclear to the Board 
whether the Veteran's hearing loss is due to noise exposure 
in service, or rather to natural causes. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Given that the 
Veteran was diagnosed with high frequency hearing loss 
bilaterally on March 1991 retirement examination, but at that 
time audiometric testing did not reveal bilateral hearing 
loss to be considered a disability for VA purposes, and that 
currently the Veteran suffers from bilateral hearing loss, 
and given the length of time between her retirement 
examination and the first post-service record of bilateral 
hearing loss, it is unclear to the Board whether the 
Veteran's current bilateral hearing loss is related to her 
service.  Therefore, as an opinion has not yet been provided 
on this matter, the Board finds that a VA examination is 
necessary to determine whether it is at least as likely as 
not that the Veteran's bilateral hearing loss is related to 
her service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2009).  If the schedular rating is less than 
100 percent, the issue of unemployability must be determined 
without regard to the advancing age of the Veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be considered 
are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

In this case, the Veteran has been granted a 30 percent 
rating for a hysterectomy, a 20 percent rating for left 
shoulder tendonitis, a 20 percent rating for a lumbar spine 
disability, and 20 percent rating for a cervical spine 
disability, a 10 percent rating for a right salpino-
oopherectomy, a 10 percent rating for bilateral tinnitus, a 
10 percent rating for cervicogenic headaches, a 10 percent 
rating for a left breast areola scar, and noncompensable 
ratings for the residuals of a right eye injury, fibrocystic 
left breast mass, left ovarian cyst, and basal cell carcinoma 
of the nose, for a combined disability rating of 80 percent.  
The Veteran has no other service-connected disabilities.  
Because the Veteran's low back disability, cervical spine 
disability, and cervicogenic headaches arise from the same 
etiology, a motor vehicle accident in service, she meets the 
criteria for one 40 percent rating, with additional ratings 
to arrive at 80 percent.  Accordingly, she meets the 
schedular requirements for a TDIU rating.  The issue, then, 
is whether the Veteran's service-connected disabilities 
prohibit her from sustaining gainful employment.  In this 
regard, the Board finds that the record requires 
clarification.

On May 2006 VA neurological examination, the Veteran's 
cervicogenic headaches were found to have severe effects on 
her ability to complete chores and travel.  She was 
unemployed at that time.  However, an August 2007 VA 
treatment record reflects that the Veteran was bitten by a 
cat while she was working at an animal shelter.  Then, on an 
April 2009 VA neurological examination, the Veteran reported 
that she was unemployed.  At that time, her headaches were 
considered to have significant effects on her daily 
activities.  Additionally, on April 2009 orthopedic VA 
examination, the Veteran's low back and neck disabilities 
were described has having a considerable effect on her 
ability to stand or walk for a prolonged period of time.  
Accordingly, the record makes it unclear whether the Veteran 
is currently employed, and, if not, whether her service-
connected disabilities, singly or as a whole, prohibit 
employment. 

A VA examiner has not yet been asked to render an opinion as 
to the overall effect of the Veteran's service-connected 
disabilities alone on her ability to obtain and retain 
employment.  In light of this, and because it appears that 
the Veteran is no longer working, the prudent and thorough 
course of action is to afford the Veteran an examination on 
remand, to ascertain the impact of her service-connected 
disabilities on her unemployability.

Additionally, while on remand, any outstanding treatment 
records from the Ponce VA Outpatient Clinic and the San Juan 
VA Medical Center dated from August 2007 to the present 
should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking 
whether she is currently employed, and, if 
not, to provide the dates and 
circumstances of her last period of 
employment.

2.  Obtain treatment records from the 
Ponce VA Outpatient Clinic and the San 
Juan VA Medical Center dated from August 
2007 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
her current bilateral hearing loss. The 
claims file must be reviewed by the 
examiner and the examination report should 
note that review.  The examiner should 
provide the rationale for all opinions 
provided.  The examiner should 
specifically opine as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
current bilateral hearing loss is related 
to her active service, including the 1986 
and 1991 records of high frequency hearing 
loss and her reported in-service noise 
exposure.  In addition to the service 
treatment records, the examiner should 
consider the Veteran's statements 
regarding her symptoms in service and her 
statements of continuous symptoms of 
hearing loss after service.  If the 
Veteran's bilateral hearing loss is more 
likely attributable to factors unrelated 
to her military service, the examiner 
should specifically so state.

4.  Schedule the Veteran for an 
examination to ascertain the impact of her 
service-connected disabilities on her 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singularly and jointly, 
on the Veteran's employability.  The 
examiner should opine as to whether the 
Veteran's service-connected disabilities 
without consideration of her nonservice-
connected disabilities, render her unable 
to secure or follow a substantially 
gainful occupation.  The examiner should 
review the claims folder and the 
examination report should indicate that 
review.

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, readjudicate the claims for 
service connection for bilateral hearing 
loss and for a TDIU rating.  If the 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


